DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claim 1 filed on January 27, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Patent Pub. No. 2019/0164492; already of record) in view of Tsuge (U.S. Patent Pub. No. 2009/0284515).

Regarding claim 1, Oh discloses a pixel array substrate (100), comprising: 

wherein each of the plurality of pixel units (101) comprises a light emitting element (OLED), 
first electrodes of light emitting elements (i.e. cathode of OLED) of a plurality of pixel units (101) in each of the plurality of pixel rows (EB1-EB4) are electrically connected with each other to form a common electrode (ER1-ER4) in the each of the plurality of pixel rows, and the common electrodes (ER1-ER4) in the plurality of pixel rows are insulated from each other (i.e. ER1-ER4 are separated from each other), (figs. 1-2 and 6, [0034-0037 and 0061-0065]); 
the common electrode (ER1-ER4) in the each of the plurality of pixel rows (EB1-EB4) is configured to receive a first power signal (VSS=17V) to set the light emitting elements (OLED) of the plurality of pixel units in the each of the plurality of pixel rows (EB1-EB4) in a reverse bias state during a non-light emitting phase (i.e. reset and data write step) of the plurality of pixel units in the each of the plurality of pixel rows, and to receive a second power signal (VSS=ground GND) to set the light emitting elements (OLED) of the plurality of pixel units in the each of the plurality of pixel rows (EB1-EB4) in a forward bias state during a light emitting phase (i.e. light emission step) of the plurality of pixel units in the each of the plurality of pixel rows (EB1-EB4), (figs. 6 and 14-16, [0090-0101]). 
each of the plurality of pixel units (101) further comprises a driving circuit (DT), a first terminal of the driving circuit (DT) is connected with a first node (i.e. node at VDD) (figs. 2 and 14-16, [0090-0101]); 
a second electrode (anode) of the light emitting element (OLED) is connected with the second node (n2), (fig. 2, [0057]).

However Oh does not mention a level of the second electrode of the light emitting element during the light emitting phase is greater than a level of the second electrode of the light emitting element during the non-light emitting phase.
In a similar field of endeavor, Tsuge teaches a level of the second electrode (nodal point 22 potential) of the light emitting element (15) during the light emitting phase (i.e. illuminating period 28a) is greater than a level of the second electrode (22) of the light emitting element (15) during the non-light emitting phase (write period 23), (figs. 1-2, [0070-0086]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh, by specifically providing different voltage level at the second electrode of the light emitting element, as taught by Tsuge, for the purpose of having the lifetime of the EL element be elongated [0089].

Regarding claim 3, Oh discloses further comprising: 
a plurality of power signal lines (ER1-ER4) in one-to-one correspondence with the plurality of pixel rows (EB1-EB4), 
wherein the common electrode (ER1-ER4) in the each of the plurality of pixel rows (EB1-EB4) is connected with a power signal line (ER1-ER4) corresponding to the each of the plurality of pixel rows (EB1-EB4), and 
the first power signal (VSS=17V) and the second power signal (VSS=GND) are transmitted to the common electrode (ER1-ER4) in the each of the plurality of pixel rows (EB1-EB4) via the power signal line (ER1-ER4) corresponding to the each of the plurality of pixel rows (EB1-EB4), (figs. 6 and 12, [0061-0066 and 0086]). 

Regarding claim 15, Oh discloses a display panel (100), comprising: the pixel array substrate (AA) according to claim 1, (fig. 1, [0036]). 

Regarding claim 16, Oh discloses a display device (electroluminescence display), comprising: the display panel (100) according to claim 15, (fig. 1, [0035]). 

Regarding claim 17, Oh discloses a driving method of the pixel array substrate (AA) according to claim 1, comprising: 
providing, during the non-light emitting phase (i.e. reset and data write step) of the plurality of pixel units (101) in the each of the plurality of pixel rows (EB1-EB4), the first power signal (VSS=17V) to the common electrode (ER1-ER4) in the each of the plurality of pixel rows (EB1-EB4), so as to set the light emitting elements (OLED) of the 
providing, during a light emitting phase (i.e. light emission step) of the plurality of pixel units (101) in the each of the plurality of pixel rows (EB1-EB4), a second power signal (VSS=ground GND) to the common electrode (ER1-ER4) in the each of the plurality of pixel rows, so as to set the light emitting elements (OLED) of the plurality of pixel units (101) in the each of the plurality of pixel rows in the forward bias state, (figs.6 and 14-16, [0090-0101]). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Tsuge and in view of Matsueda et al (U.S. Patent Pub. No. 2017/0132974).

Regarding claim 4, Oh discloses everything as specified above in claim 3.  However, Oh in view of Tsuge does not mention a pixel defining layer.
In a similar field of endeavor, Matsueda teaches further comprising: 
a pixel defining layer (31) for defining the plurality of pixel units (13), 
wherein the pixel defining layer (31) comprises a plurality of via holes (46), and 
the common electrode (19) in the each of the plurality of pixel rows (i.e. pixel rows EB1-EB4 of Oh) is connected with the power signal line (VSS) corresponding to the each of the plurality of pixel rows (EB1-EB4 of Oh) through at least one of the plurality of via holes (46), (Matsueda: figs. 18 and 21, [0083, 0129-0130] and Oh: fig. 6, [0062]). 
[0128].

Regarding claim 5, Matsueda discloses further comprising: 
a plurality of auxiliary cathodes (19) in one-to-one correspondence with the plurality of via holes (46), 
wherein the common electrode (ER1-ER4 of Oh) in the each of the plurality of pixel rows (EB1-EB4 of Oh) is connected with at least one of the plurality of auxiliary cathodes (19) through at least one of the plurality of via holes (46), and the power signal line (VSS) corresponding to the each of the plurality of pixel rows (EB1-EB4 of Oh) is connected with the at least one of the plurality of auxiliary cathodes (19), (Matsueda: fig. 21, [0129-0130] and Oh: fig. 6, [0062-0063]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the auxiliary cathodes, as taught by Matsueda, for the purpose of preventing crosstalk [0128].

Claims 6-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Tsuge and in view of Gai et al (U.S. Patent Pub. No. 2018/0357963; already of record in IDS).

Regarding claim 6, Oh discloses wherein each of the plurality of pixel units (101) further comprises a storage capacitor (Cst) and a driving control circuit (S1 and S2); 
a first terminal of the storage capacitor (Cst) is coupled to the control terminal of the driving circuit (DT), and a second terminal of the storage capacitor (Cst) is coupled to the second terminal (source) of the driving circuit (DT); and 
the driving control circuit (S1 and S2) is configured to respectively apply a reference voltage signal (Vref) and a data voltage signal (Vdata) to the control terminal of the driving circuit (DT) in response to a scan signal (SCAN1), and to provide a first voltage (VDD) to the first node (i.e. node at the drain of transistor DT), and to reset the second node (n2) in response to a reset signal (SCAN2), (figs. 14-16, [0055-0060 and 0090-0101]). 

However, Oh does not mention a light emitting control signal.
In a similar field of endeavor, Gai teaches the driving control circuit (1, 2 and 4) is configured to respectively apply a reference voltage signal (Vref) and a data voltage signal (Vdata) to the control terminal (A) of the driving circuit (DT1) in response to a scan signal (Scan), and to provide the first voltage (VDD) to the first node (B) in response to a light emitting control signal (GC2), and to reset the second node (C) in response to a reset signal (GC1), (figs. 3-4, [0041-0053]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by 

Regarding claim 7, Oh discloses wherein the driving circuit (DT) comprises a driving transistor (DT), 
a first electrode (drain terminal) of the driving transistor (DT) serves as the first terminal of the driving circuit, a second electrode (source terminal) of the driving transistor (DT) serves as the second terminal of the driving circuit, and a gate electrode (gate) of the driving transistor (DT) serves as the control terminal of the driving circuit, (fig. 2, [0057]). 

Regarding claim 8, Gai discloses wherein the driving control circuit (1, 2 and 4) comprises: 
a switching circuit (1), configured to respectively apply the reference voltage signal (Vref) and the data voltage signal (Vdata) to the control terminal of the driving circuit (DT1) in response to the scan signal (Scan), (figs. 3-4, [0049-0053]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the reference voltage signal, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 9, Gai discloses wherein the switching circuit (1) comprises a first transistor (T1), 
(figs. 3-4, [0049-0052]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the reference voltage signal, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 10, Gai discloses wherein the driving control circuit (1, 2 and 4) further comprises: 
a light emitting control circuit (2), configured to provide the first voltage (VDD) to the first node (B) in response to the light emitting control signal (GC2), (figs. 3-4, [0041 and 0049-0051]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the light emitting control signal, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 11, Gai discloses wherein the light emitting control circuit (2) comprises a second transistor (T3), 
(fig. 3, [0041 and 0045]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the light emitting control signal, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 12, Gai discloses wherein the driving control circuit (1, 2 and 3) further comprises: 
a reset circuit (4), configured to reset the second node (C) in response to the reset signal (GC1), (figs. 3-4, [0044]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the reset circuit, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 13, Gai discloses wherein the reset circuit (4) comprises a third transistor (T2), 
a gate electrode of the third transistor (T2) is connected with a reset signal terminal to receive the reset signal (GC1), a first electrode of the third transistor (T2) is (fig. 3, [0050]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge, by specifically providing the reset circuit, as taught by Gai, for the purpose of controlling the driving of the pixel circuit.

Regarding claim 18, Gai discloses wherein each of the plurality of pixel units (fig. 3) further comprises a storage capacitor (C1), a switching circuit (1), a light emitting control circuit (2) and a reset circuit (4); 
a first terminal of the storage capacitor (C1) is coupled to the control terminal (gate) of the driving circuit (3), and a second terminal of the storage capacitor (C1) is coupled to the second terminal (source) of the driving circuit (3); the switching circuit (1) is configured to respectively apply a reference voltage signal (Vref) and a data voltage signal (Vdata) to the control terminal (gate) of the driving circuit (3) in response to a scan signal (Scan); the light emitting control circuit (2) is configured to provide a first voltage (VDD) to the first node (B) in response to a light emitting control signal (GC2); the reset circuit (4) is configured to reset the second node (C) in response to a reset signal (GC1), (fig. 3, [0041-0047]); 
the non-light emitting phase (t1-t3) comprises a reset phase (t1), a compensation phase (t2) and a data writing phase (t3); and 
the driving method further comprises: 
(figs. 3-4, [0050]); 
during the compensation phase (t2), inputting the scan signal (Scan), the light emitting control signal (GC2) and the reference voltage signal (Vref), so that the switching circuit (1), the driving circuit (3) and the light emitting control circuit (2) are turned on, the switching circuit (1) continuously writes the reference voltage signal (Vref) into the control terminal (gate) of the driving circuit (3) to maintain a voltage of the control terminal of the driving circuit (3), and the light emitting control circuit (2) compensates for the driving circuit (3), (figs. 3-4, [0051]); 
during the data writing phase (t3), inputting the scan signal (Scan) and the data voltage signal (Vdata), so that the switching circuit (1) is turned on, the switching circuit (1) writes the data voltage signal (Vdata) into the control terminal (gate) of the driving circuit (3), and the data voltage signal (Vdata) is stored in the storage capacitor (C1), (figs. 3-4, [0052]); and 
during the light emitting phase (t4), inputting the light emitting control signal (GC2), so that the light emitting control circuit (2) and the driving circuit (3) are turned on, and the driving circuit (3) applies the driving current to the light emitting element (6) so as to drive the light emitting element (6) to emit light, (figs. 3-4, [0053]). 
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Tsuge in view of Gai and in view of Izumi et al (U.S. Patent Pub. No. 2017/0270861; already of record).

Regarding claim 14, Oh in view of Tsuge and in view of Gai discloses everything as specified above in claim 6.  However, Oh in view of Tsuge and in view of Gai does not mention the first capacitor coupled to the first electrode of the light emitting element and the second electrode of the light emitting element.
In a similar field of endeavor, Izumi teaches wherein each of the plurality of pixel units (20) further comprises a first capacitor (25), 
a first terminal of the first capacitor (25) is coupled to the first electrode (anode) of the light emitting element (21), and a second terminal of the first capacitor (25) is coupled to the second electrode (cathode) of the light emitting element (21), (figs. 1-2, [0050 and 0066]). 
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Oh in view of Tsuge and in view of Gai, by specifically providing the first capacitor coupled to the first and second electrode [0011].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Tsuge has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LONG D PHAM/Primary Examiner, Art Unit 2691